DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially perpendicular” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “substantially circular” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203769023 (Chen).
	Regarding claim 1, Chen discloses a flush valve assembly comprising:
	a flush valve comprising a flush valve body extending from a flush valve inlet to a flush valve outlet;
	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid linkage (96/971/972).

    PNG
    media_image1.png
    424
    499
    media_image1.png
    Greyscale


	Regarding claims 2-3, Chen discloses that the flush valve body is coupled to a guide element (93), that the rigid linkage is disposed in the guide element (Figs. 1/2) and that the guide element comprises a body comprising one or more openings configured to provide flow communication of a surrounding fluid with the flush valve inlet (Figs. 6/7 show water flowing into openings formed on the body during a flush). 

	Regarding claims 4-5, Chen discloses that the rigid linkage comprises a multi-arm linkage (96/97) comprising one or more joints configured to allow for movement of the multi-arm linkage around the joints (connection between 96/97). 

	Regarding claim 6, Chen discloses that the rigid linkage is configured to lift the flush valve seal longitudinally from the flush valve inlet (Figs. 6 and 7 show the movement of the linkage raising the valve seal from the flush valve inlet).



	Regarding claim 8, Chen discloses that the valve body inlet is circular (Figs. 2/3/6).

	Regarding claim 9, Chen discloses that the valve body inlet is triangular, rectangular, square, oval, oblong, ovate, elliptic, obovate, cuneate, deltoid or orbicular (Figs. 2/3/6 - circular shape therefore orbicular and a circle is a special version of an ellipse).

	Regarding claim 12, Chen discloses that the flush valve body is non-symmetrical (Fig. 1).

    PNG
    media_image2.png
    310
    488
    media_image2.png
    Greyscale

	Regarding claim 13, Chen discloses the flush actuator is associated with an electric motor, a hydraulic cylinder (11/12), a pneumatic cylinder, a piston (41/42), a manual lever, a push button or a combination thereof.



	Regarding claim 18, Chen discloses that the rigid linkage is configured to lift the flush valve seal to partially open the flush valve and to lower the flush valve seal to close the flush valve without fully opening the flush valve (Translation Para. 0033-0035 ).

	Regarding claim 19, Chen discloses that the assembly is configured to provide multiple flush volumes (Translation Para. 0016/0017,  0033-0037).

	Regarding claim 20, Chen discloses a toilet (92; Translation Para. 0015-0017, 0033-0037) comprising a flush valve assembly, the flush valve assembly comprising: 
	flush valve body extending from a flush valve inlet to a flush valve outlet;
	a flush valve seal (95) having a top face and a bottom face; and
	a flush actuator (61/96/97) comprising a rigid linkage (96/971/972).

    PNG
    media_image1.png
    424
    499
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 6,728,975 (Han).
	Regarding claim 10, Chen does not disclose that the flush valve inlet is radiused.
	Han teaches a flush valve assembly for a toilet comprising a flush valve inlet (38) which is radiused (Fig. 5). 


	Regarding claim 11, Chen does not disclose that the flush valve inlet is downwardly-tapered.
	Han teaches a flush valve assembly for a toilet comprising a flush valve inlet (38) which is downwardly-tapered (Fig. 5). 
	It would have been obvious to one of ordinary skill in the art to make the flush valve inlet downwardly-tapered, as taught by Han, to facilitate the inflow of water from the tank into the flush valve and to increase the force of water as it flushes the toilet.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2006/0041999 (Sanderson).
	Regarding claims 14-16, Chen discloses that the flush valve assembly utilizes hydraulic cylinders (11/12) and states that it is known to utilize electric motors (2) but does not explicitly disclose the use of an electronic motor to provide different flush volumes.
	Sanderson teaches a flush valve assembly in which the flush actuator is associated with an electric motor (150), the electric motor associated with a motor wheel (Fig. 2) and the motor wheel being coupled to a rigid linkage (140; Fig. 2). The motor wheel is configured to rotate a degree interval to control the volume of fluid flowing through the flush valve (Para. 0019/0043 - motor programmed to rotate a predetermined amount and stop when wheel has rotated a predetermined amount). The electric motor is in electric communication with a controller (170).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0217012 (Peng) is a toilet flush assembly comprising a valve seal arranged in a guide and controlled by a rigid linkage, linkage moved/driven by various different control arrangements to distribute different volumes of flush water.
US 9,695,581 (Shinohara) is a toilet flush assembly comprising a linkage connected to a valve seal which is contained in a guide, an electronic motor is operated to rotate a predetermined number of rotations or a predetermined angle to raise and lower the flush valve to distribute a volume of flush water.
US 10,370,836 (Breed) is a toilet flush assembly comprising a valve seal which is raised and lowered on a flush valve inlet by a rigid linkage with the seal contained within a guide having openings in its sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754